1                                 UNITED STATES DISTRICT COURT

2                                      DISTRICT OF NEVADA

3
      ARTHUR LEE GARRISON,                            Case No. 3:18-cv-00389-MMD-WGC
4
                                          Plaintiff                  ORDER
5            v.

6     NEVADA DEPARTMENT OF
      CORRECTIONS, et al.,
7
                                      Defendants
8

9
     I.     DISCUSSION
10
            In the Court’s screening order, it stayed this action for 90 days to provide the
11
     parties an opportunity to settle their dispute. (ECF No. 7 at 8.) The 90-day stay runs until
12
     December 11, 2019. On November 6, 2019, following an early mediation conference,
13
     Plaintiff filed two motions requesting that the proceedings be stayed 30 days to allow
14
     further settlement discussions. (ECF Nos. 15, 16.) It is not entirely clear from the motions
15
     whether Plaintiff is requesting an extension of 30 days from the current December 11,
16
     2019 end date of the stay or requesting that the Court not lift the stay for 30 days from
17
     date he filed the motions.
18
            The attorney general’s office has filed a response indicating that they do not
19
     oppose a further stay in the proceedings. (ECF No. 18.) The attorney general’s response
20
     gives no indication of when further settlement discussions might be conducted. (Id.) The
21
     Court construes Plaintiff’s motions as requests to extend the 90-day stay beyond
22
     December 11, 2019. The Court grants Plaintiff’s motions and extends the stay of this
23
     action until January 10, 2020.
24
     II.    CONCLUSION
25
            For the foregoing reasons, IT IS ORDERED that Plaintiff’s motions to extend the
26
     stay of this action (ECF Nos. 15, 16) are granted.
27
            IT IS FURHTER ORDERED that the stay of this action is extended until
28
     January 10, 2020. During this stay period and until the Court lifts the stay, no other
                                              1
1    pleadings or papers shall be filed in this case, and the parties shall not engage in any

2    discovery, nor are the parties required to respond to any paper filed in violation of the stay

3    unless specifically ordered by the Court to do so.

4           IT IS FURTHER ORDERED that on or before January 10, 2020, the Office of the

5    Attorney General shall file an updated status report regarding the results of the stay, even

6    if a stipulation for dismissal is entered prior to the end of the stay.

7           DATED: November 21, 2019.

8

9                                                UNITED STATES MAGISTRATE JUDGE
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                    2
